          Case 1:18-cr-00640-RA Document 332 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                    No. 18-CR-640 (RA)
                             v.
                                                                          ORDER
 JOEL PENA,


                                  Defendant.


RONNIE ABRAMS, United States District Judge:

        The Court is in receipt of Mr. Pena’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A). See Dkt. 331. The Government is directed to respond by January 11,

2021.

SO ORDERED.

 Dated:         December 28, 2020
                New York, New York

                                                   ________________________________
                                                   Ronnie Abrams
                                                   United States District Judge
